Title: Andrew Stevenson to James Madison, 29 January 1833
From: Stevenson, Andrew
To: Madison, James


                        
                            
                                My dr. Sir, 
                            
                            
                                
                                    Washington
                                
                                Jarny 29. 1833.
                            
                        
                        I fear you will dread the sight of a letter from me, inasmuch, as it may lay claim, to the compliment of an
                            answer! I beg you however to consider this letter as waiving its priviledge at least until yr lame hand, &
                            leisure, will enable you to do so, without the slightest inconvenience to yourself! Knowing well that you are not an
                            indifferent spectator of the scenes that are passing, so full of interest & danger to our Country, I am sure you
                            will not object to having yr patience taxed with reading the inclosed copy of a letter from myself to a friend in Virga
                            It discusses at length the doctrine of Secession & I have been forced to use yr. name
                            very freely, tho’ I hope, not in a way to give either offence or pain! Anxious that you should see my opinions upon this
                            absorbing subject & how far I have been disposed to contribute my mite, in enabling the public to form a correct
                            opinion on this novel & alarming doctrine, I send the letter for yr perusal! You must not then my dr. Sir, think
                            me unreasonable, in begging the favour of you to read this long letter, & return it to me; your friendship to me,
                            and I may add my affection & regard, draw this trouble on you, & must plead my apology, for breaking in
                            upon yr quiet & repose. The times are eminently critical & daily growing more & more so; &
                            I most sincerely wish that our Rulers may have the courage to stem the force of the flood, & address &
                            skill enough, to manage it. I do not magnify the danger when I tell you, that not only the peace of the Country, but the
                            existence of our blessed system, are in jeopardy, by the events that are now transpiring, & those likely to
                            follow. Of this you cannot be unapprised & of course must deeply feel! Indeed of all men living, there is not one,
                            who could behold the dangers which threaten this noble fabrick of wisdom & beneficence (to the accomplishment of
                            which so much of yr political life has been devoted) with feelings of such bitter anguish & despair! God grant
                            that this cup, may be permitted to pass by you! I look upon the movements & doings of Carolina with astonishment
                            & dismay! The imposing influence of names & the destructive principles of the
                            advocates of her peculiar doctrines are calculated to do irreparable mischief, & to require of every friend to the
                            Union the contribution of his mite to the general stock! I have accordingly thrown mine in for what it is worth! Of one
                            thing, I am fully sensible, that if the doctrines of Nullification & Secession, are the true doctrines of the
                            Constitution, our whole Federal system, is little else than a play thing in the hands of vanity & ambition
                            & not worth preserving. The sooner we get it changed the better—But I forbear; you will see what I consider the
                            great leading principles of our union & system & how I have sustained them! I protest against our
                            Constitutional Doctors, giving poison with their medicine! I heard some days ago from Mrs. S, she is quite well, as are
                            all our other friends in Carolina! I tender to Mrs Madison & your self my affectionate regards, & am dr
                            Sir, most truly Yr friend & servt.
                        
                            
                                A: Stevenson
                            
                        
                    